Citation Nr: 0217572	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  99-11 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION


The veteran served on active duty from September 1968 to 
September 1970.  He died in November 1988.  The appellant is 
his widow.

This matter is before the Board of Veterans' Appeals (Board) 
in connection with a March 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appellant's June 1999 Appeal to Board of Veterans' 
Appeals, VA Form 9, included a request for a Board hearing 
at RO.  She subsequently withdrew this hearing request in a 
May 2002 communication. 


FINDINGS OF FACT

1.  By rating decision in March 1998, a claim by the 
appellant for entitlement to service connection for the 
cause of the veteran's death was denied; notice of this 
determination was mailed to the appellant at her address of 
record on March 17, 1998, and the notification letter was 
not returned to the RO as nondeliverable.

2.  A notice of disagreement was received in February 1999. 
and a statement of the case was issued on March 22, 1999.

3.  An Appeal to Board of Veterans' Appeals (VA Form 9) was 
date-stamped as received at the RO on June 9, 1999.


CONCLUSION OF LAW

The Board does not have jurisdiction to review the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.305 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 1998, the RO rendered a rating decision denying 
entitlement to service connection for the cause of the 
veteran's death as a result of exposure to herbicides.  
Notice of the March 1998 determination was mailed to the 
appellant on March 17, 1998.  The notification letter was 
sent to the appellant's address of record, and it was not 
returned by the Postal Service as nondeliverable.  The 
appellant subsequently contacted the RO and asked for a copy 
of the rating decision.  She indicated that she had not 
received the original notification.  She then filed a notice 
of disagreement (NOD) in February1999.  A statement of the 
case (SOC) was issued on March 22, 1999, and an Appeal to 
the Board of Veterans' Appeals, VA Form 9, was date-stamped 
as received on June 9, 1999.

Appellate review is initiated by a NOD and completed by a 
substantive appeal filed after an SOC has been furnished to 
the appellant.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
In order to complete an appeal to the Board, a claimant must 
file a substantive appeal within 60 days from the date that 
the agency of original jurisdiction (AOJ), in this case the 
RO, mails the SOC to the appellant, or within the remainder 
of the one year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  38 U.S.C.A. § 7105(b)(2), (d)(3); 38 
C.F.R. §§ 20.301, 20.302.  In the absence of a properly 
perfected appeal, the Board is without jurisdiction to 
determine the merits of the case.  See 38 U.S.C.A. § 7105.

After reviewing the claims file, the Board finds that the 
appellant did not file a timely substantive appeal.  This 
conclusion is based on the record, which shows that the VA 
Form 9 received on June 9, 1999, was filed more than 60 days 
after the statement of the case and more than one year after 
the March 14, 1998, notification of the rating decision.  
The record does not otherwise include any communication 
which can reasonably be viewed as a substantive appeal filed 
within the pertinent time period.  Moreover, there is 
nothing in the record to suggest that the appellant 
requested an extension of time for filing a substantive 
appeal.  See 38 C.F.R. § 20.303.  The Board notes here that 
a cover letter to the March 1999 statement of the case 
expressly informed the appellant that a substantive appeal 
should be filed within 60 days and that she should request 
an extension if she needed more time to file a substantive 
appeal.  

While the Board acknowledges the appellant's assertion that 
she did not receive the original notification of the March 
1998 rating decision.  However, principles of administrative 
regularity dictate a presumption that government officials 
have properly discharged their official duties.  Saylock v. 
Derwinski, 3 Vet. App. 394 (1992).  The appellant's address 
of record was correctly typed onto the March 17, 1998, 
notification letter, and that letter was not returned by the 
Postal Service as undeliverable.  The appellant therefore 
must be presumed to have received it.  The law requires only 
that the VA mail a notice, and then presumes the regularity 
of the administrative process in the absence of clear 
evidence to the contrary.  The appellant's statement that 
she did not receive the notification letter, standing alone, 
is not the type of clear evidence to the contrary which is 
sufficient to rebut the presumption of regularity.  
Mindenhall v. Brown, 7 Vet.App. 271 (1994).

The Board has contacted the appellant and her representative 
by letter dated August 14, 2002, to afford her an 
opportunity to address the question of the timeliness of the 
substantive appeal, but no response has been received.  In 
view of the clear statutory language, the Board is unable to 
find that a timely substantive appeal was received in this 
case.  The time periods for filing are set forth by law and 
regulation.  Without a timely filed substantive appeal, the 
Board is without appellate jurisdiction.  Accordingly, this 
matter must be dismissed.

The Board acknowledges the enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002) and implementing regulations.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
However, it does not appear that the new legislation or 
regulations in any way alter the statutory requirements for 
Board appellate jurisdiction.


ORDER

The appeal is dismissed.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

